        Case 1:20-cv-02727-SCJ Document 33 Filed 05/12/21 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 GLENN HEAGERTY,

                      Plaintiff,                  CIVIL ACTION FILE

 v.                                               NO. 1:20-CV-2727-SCJ

 AMIP MANAGEMENT, LLC, et al.,

                      Defendants.

                                    JUDGMENT

      This action having come before the Court, Honorable Steve C. Jones, United

States District Judge, on the Final Report and Recommendation of the Magistrate Judge

and Defendants' Motion to Dismiss, and the Court having adopted said

Recommendation as the Order of the Court and granted Defendants' Motion, it is

      Ordered and Adjudged that Plaintiff Heagerty's Amended Complaint

DISMISSED WITH PREJUDICE.

      Dated at Atlanta, Georgia, this 12th day of May, 2021.

                                             JAMES N. HATTEN
                                             CLERK OF COURT

                                       By:     s/R. Chapman
                                               Deputy Clerk


Prepared, Filed, and Entered
in the Clerk's Office
  May 12, 2021
James N. Hatten
Clerk of Court

By: s/R. Chapman
       Deputy Clerk
